This is a bill in equity brought in the Superior Court by the executor of the will of Bessie T. Mercer praying for the construction of certain provisions of the will and instructions relative thereto. The cause has been certified to this court by the Superior Court as ready for hearing for final decree under authority of section (4968) G.L. 1923.
The cause has been prematurely certified as it appears from an inspection of the record that it is not ready for hearing for final decree as the pleadings have not been *Page 102 
closed. The fourteen respondents named in the bill have been served with process but they have not filed a demurrer plea or answer. No decree pro confesso has been entered against the respondents. Until such a decree has been entered in the Superior Court and the time for filing a motion to set it aside has elapsed, the cause is not ready for hearing for final decree. Sections (4939), (4943), G.L. 1923. R.I. Hos. Tr. Co. v.Humphreys et al., 78 A. 625.
The cause is remanded to the Superior Court for further proceedings.